An information in the nature of quo warranto was filed in this court by the Attorney General on March 12, 1945. The purpose of the information was to obtain an order adjudicating certain portions of a written agreement entered into between the respondent, Dade County Roofing Co. Inc., a Florida Corporation, and a local union of Dade County workmen to be null and void, and thereupon to oust the respondent corporation from exercising its corporate franchises, privileges and rights for continuing to do business under and with the aid of the complained of portions of said written agreement. Upon consideration, this court, by majority vote but without opinion, entered its order denying the issuance of a rule to show cause in said proceedings. The Attorney General, by petition, has requested this court to clarify its order of denial so as to make it clear whether the order is such a final ruling on the merits of the case as will constitute a prior adjudication in any future proceedings concerning the legality of the contract, or whether the order is simply a refusal to entertain jurisdiction of the case, with prejudice to the rights *Page 267 
of the Attorney General to litigate the issues tendered by his information in another form or proceeding. The cause is now before us on the petition for clarification.
The information presented to the court alleges in substance, as follows: On and prior to January 15, 1944, the respondent, Dade County Roofing Co., Inc., was, and now is, a corporation organized and existing under and by virtue of the general corporate laws of the State of Florida, and is now engaged in the roofing business in Dade County, Florida. On or about January 15, 1944, the respondent made and entered into an agreement with Local Union No. 57 of the United Slate, Tile and Compositions, Roofers, Damp and Waterproof Workers Association, a labor union operating in Dade County, Florida, and in and by said agreement specifically contracted with said labor union as follows:
                           "Article 1
"The terms of this agreement are hereby recognized and accepted as binding on both parties hereto and shall apply in the manner and under the conditions specified herein to the application, preparing for application, removing when material is to be used again and supervising the removal when material is to be replaced, of all roofing, damp or waterproofing, insulating materials when used in connection with the above named materials and all other work in connection with or incidental thereto included in the jurisdiction claims of the United Slate, Title and Composition Roofers, Damp and Waterproof Workers Association, and none but journeymen roofers and waterproofers and apprentices who have a membership card or permit and referral card from Local No. 57 shall be employed on said work.
                           "Article 2
"Sec. I — Local No. 57 hereby agrees to furnish at all times to the above named Contractor, duly qualified journeymen roofers, waterproofers or apprentices to meet the necessary requirements in sufficient numbers as may be necessary to properly execute work contracted for by the contractor, in the manner and under conditions specified in this agreement.
"'See. II. — Whenever after reasonable notice (48 hours) Local No. 57 is unable to furnish a sufficient number of qualified *Page 268 
roofers, waterproofers or apprentices to meet the necessary requirements of the Contractor, then the Contractor may secure from other sources such additional journeymen roofers or waterproofers as may be necessary, it being understood that these men shall be eligible for and shall comply with the requirements of membership in Local No. 57, and thus become parties to this agreement.
                           "Article 3
"No member or permit man of Local No. 57 may work for any other than a bona fide roofing or waterproofing contractor who has signed this agreement and no member of any firm or company of roofing or waterproofing contractors may work as described in Article 1 of this agreement, without a legal permit from Local No. 57. These permits to be limited as to time and work to be done and will only be issued in cases of emergency.
                           "Article 4
No member or permit man of Local No. 57 may do lump, job or piece-work and no contractor who is a party to this agreement may sub-let or sub-contract any work as described in Article 1 of this agreement, to any other than a bona fide roofing contractor who uses Union Labor exclusively. . . .
                           "Article 8
"Contractors who take work in another Local's territory shall take half their crew from this Local and obtain half of the crew from the Local where the job is located. If there is a difference in the wage scale, the higher scale shall be paid to the members of Local 57. . . .
                           "Article 10
". . . All foremen shall be members of Local No. 57 and shall receive a minimum of ($1.00) one dollar per day above regular rate."
                           "Article 12
"Apprentices shall serve an apprenticeship of two years, except when deemed competent, he may be promoted to journeyman without regard to time served, with consent of Local No. 57. He may work on composition roofing only and *Page 269 
under the direct supervision of a composition journeyman. Not more than two apprentices may work with each journeyman. . . .
                           "Article 17
"Should any Contractor who is a party to this agreement subsequently repudiate this agreement or any other agreement of a Local Union affiliated with the Roofers United Association and operate as an unfair shop, Local No. 57 agrees not to consider an application from such Contractor to again become a party to this agreement without the written approval of two-thirds of the Contractors who are operating under this agreement."
The information alleges further that at the general election had in November 1944 the electorate of Florida amended section 12 of the Declaration of Rights of the Constitution of Florida by adding thereto the words:
"The right of persons to work shall not be denied or abridged on account of membership or non-membership in any labor union, or labor organization; provided, that this clause shall not be construed to deny or abridge the right of employees by and through a labor organization or labor union to bargain collectively with their employer."
It is averred in the information that "respondent did not make such contract under any directive of the National War Labor Board and is not engaged in work contributory to the war effort by the national government." The information charges that "by virtue of the adoption of said constitutional amendment the above quoted portions of said [written] agreement deny and abridge the right to work and of collective bargaining by employees with their employers, and are illegal, without force or effect, in violation of the laws and constitution of the State of Florida, and outside of any warrant, charter or grant to the respondent. That said agreement is, nevertheless, being arbitrarily continued in force." The prayer of the information is "that due process of law issue against the said Dade County Roofing Co., Inc., in this behalf, and that the Court will declare that the complained of portions of said agreement are null and void as being in conflict with the Constitution and laws of Florida; and that the *Page 270 
Court will oust the respondent from usurping and exercising its corporate franchises, privileges and rights by doing business under and with the aid of said complained of portions of said agreement, contrary to law."
The Rules of Practice of the Supreme Court of Florida, promulgated under authority of chapter 13870, Acts of 1929; F.S.A. Sec. 25.03, Florida Statutes, 1941, and effective as of April 1, 1942, provide:
"Rule 27. EXTRAORDINARY WRITS, Mandamus, Certiorari, Prohibition Quo Warranto, Habeas Corpus, AND STAY WRITS.
"(1) The provisions of Rule 27 are applicable to Rules 28 to 33, both inclusive.
"(a) When Heard. Notice. All applications for writs of mandamus, certiorari, prohibition, quo warranto, habeas corpus, and other writs necessary to the complete exercise of the jurisdiction of this Court as authorized by Section 5, Article 5, of the Constitution shall be made as herein provided and may be heard any Monday at 9:30 A.M., provided five days' notice of such application shall have been given to the adverse party and proof thereof filed with the Clerk of this Court.
"(b) Writs Raising Issue of Fact Not Heard. Application raising questions of fact which will require the taking of testimony to determine will not be entertained.
"(c) Brief Served on Respondent. Copy of every brief required with any application shall be furnished the adverse party.
"(d) If presented in person, not exceeding ten minutes to the side will be allowed for argument. If more time is desired the cause will, on application of either party, be set for a day certain and full time given."
Rules 28 to 33, which are referred to in rule 27, are rules governing the issuance by this court of writs of certiorari, prohibition, mandamus, quo warranto, habeas corpus and constitutional stay writs. Such writs, generally, speaking, are not writs of right but are discretionary writs which the courts, on consideration of public policy, interest, or convenience, *Page 271 
may decline to issue. State ex rel. Davis, Atty. Genl. v. City of Eau Gallie, 99 Fla. 579, 126 So. 124; City of Winter Haven, v. State ex rel. Landis, Atty. Genl., 125 Fla. 392,170 So. 100. Upon such considerations, this Court, under Rule 27, 1b, may decline to entertain applications for such writs where it reasonably appears from the face of the initial pleadings that issues of fact are involved which will necessitate a trial by jury.
The reason for incorporating such provisions in the rules is plain. As is pointed out by Mr. Justice Terrell in State ex rel. Watkins, v. Fernendez, 106 Fla. 779, 143 So. 638, 641: "This court has never impaneled a jury, and has no facilities for taking testimony. It was never intended that it perform the function of a nisi prius court; this being peculiarly within the province of the circuit court. If we take original jurisdiction in this contest, other matters of similar character will press us for attention to such an extent that the appellate work will be very much delayed. This is primarily a court of appeals, and while it has concurrent jurisdiction with the circuit courts to issue writs of quo warranto, it has consistently declined to do so except in cases where the public interest demanded, and then on an agreed statement of facts.
Either party has the right to appeal if aggrieved at the judgment when rendered by the circuit court." (Italics supplied).
The principle enunciated in the Fernandez case was asserted by this court as early as the year 1909. In State ex rel. Ellis, Atty. General v. Tampa Water Works Co., 57 Fla. 533,48 So. 639, this court, recognizing that in quo warranto proceedings the litigants have the constitutional right to trial by jury on disputed questions of fact, dismissed a quo warranto proceeding begun in this court, where disputed issues of fact arose, without prejudice to the right to institute such proceeding in the circuit court. In State ex rel. Landis v. Gamble, 112 Fla. 2, 150 So. 130, an original quo warranto proceeding wherein issues of fact were presented by pleas filed by respondent, a similar action was taken; the court pointing out that while it had original jurisdiction to hear the case under the Florida Constitution, the appropriate order to be entered where the pleadings presented issues triable by *Page 272 
jury was to dismiss the cause without prejudice, because under the Declaration of Rights the parties were entitled to a jury trial on the issues. So, in State ex rel. Davis, Atty. Gen. v. City of Avon Park, 117 Fla. 565, 158 So. 159, this court, though asserting that it had power to proceed to hear such disputed issues of fact if it thought such action necessary or advisable for good and sufficient reasons affecting the general state welfare, declared that it was clearly within the power and discretion of the court to dismiss the original proceedings in this court and leave the parties to pursue their remedy by a new proceeding of like nature in the circuit court. To like effect is City of Coral Gables v. State ex rel. Gibbs, Atty. Gen., 148 Fla. 671, 5 So.2d 241; City of Ormond, v. State ex rel. Watson, Atty. Gen. 152 Fla. 419, 12 So.2d 114.
From an examination of the information filed by the Attorney General it is manifestly clear that the whole case rests upon the asserted invalidity of an alleged written contract made between respondent and a stranger to the suit at a time when such contract was apparently valid, but which contract, in the opinion of the attorney general, has now become unlawful and void by virtue of a subsequent constitutional amendment. The contract being the gist of the controversy, questions of fact are likely to arise concerning the terms of the contract, the circumstances of its execution, the manner in which it has been adhered to by interested parties, and other relevant matter within the scope of the pleadings. Any or all of these matters of fact may become important in the ultimate decision to be rendered, for the underlying questions of law involved will doubtless depend upon the facts admitted or proven. If material facts are controverted — as in all likelihood they will be if all parties to the contract are given an opportunity to be heard — such issues can best be settled by a jury drawn for such purpose; and a trial court is the only form in which such jury can be impaneled.
These facts, together with the fact that "other cases in quo warranto are now pending in circuit courts in Florida which involve some of the legal questions involved in the merits of this case" — as we are advised by the attorney general — has impelled us to the conclusion that, in the interests *Page 273 
of orderly and expeditious procedure with fair play accorded all interested parties, the court, in the exercise of a wise discretion, should refuse to entertain the application for quo warranto filed by the attorney general, but without prejudice to his rights to prosecute the cause in a circuit court having concurrent original jurisdiction. By adopting this course of procedure, this court thus preserves to all interested persons the right to present to the circuit court such questions of fact as may well arise, with the full opportunity secured to any aggrieved party to obtain an appellate review of such adverse ruling or order as may be entered by the trial court and brought here on appeal.
For the reasons stated the court refused to entertain the application for quo warranto.